Citation Nr: 1235731	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right renal arteriovenous fistula, claimed as secondary to service-connected disabilities.

2.  Entitlement to an effective date earlier than October 2, 2008, for the grant of a separate compensable rating for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than October 2, 2008, for the assignment of a 40 percent evaluation for residuals of a compression fracture at L-2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to August 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran presented testimony before the undersigned at a hearing at the RO in May 2012.  However, a transcript of the hearing could not be produced.  In August 2012, the Board informed the Veteran of this and his options for another Board hearing, and he responded in writing that same month that he did not wish to appear at another hearing.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The Veteran has submitted new, pertinent evidence since the last adjudication by the RO.  However, this evidence is regarding the service connection issue, which is being remanded below.

The issue of entitlement to a disability rating in excess of 40 percent for residuals of a compression fracture at L-2, with multilevel facet hypertrophy and arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim for entitlement to service connection for right renal arteriovenous fistula, claimed as secondary to service-connected disabilities, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 28, 2008, written statement is the first factual evidence demonstrating that an increase in the Veteran's lumbar spine disability occurred and showing that the manifestations of the disability included right radiculopathy.

2.  The RO received the Veteran's claim in October 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 28, 2008, but no earlier, for the grant of a separate compensable rating for radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date of April 28, 2008, but no earlier, for the assignment of a 40 percent evaluation for residuals of a compression fracture at L-2, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims regarding earlier effective dates.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


II.  Legal Criteria

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In May 1996, the RO awarded service connection for residuals, compression fracture L2 and assigned a 20 percent rating, effective August 31, 1995.  This rating was continued in an August 1998 rating decision.

Subsequently, the first correspondence received from the Veteran is a written claim requesting an increase in his disability rating.  The statement was dated and signed on April 28, 2008.  However, the date stamp indicates that it was not received by the RO until October 2, 2008.  At that time, the Veteran also submitted two copies of VA Form 21-4142, both of which were dated as having been signed on April 28, 2008.

In the January 2009 rating decision, the RO increased the rating for the Veteran's residuals, compression fracture L-2 to 40 percent and assigned an effective date of October 2, 2008.  The RO also granted a separate 10 percent for radiculopathy of the right lower extremity, effective October 2, 2008.  The RO indicated that it assigned this effective date for both disabilities based upon the date it received the Veteran's claim for an increase.

In his February 2009 written statement, submitted as a notice of disagreement with the assigned effective dates, the Veteran indicated that he submitted his claim on April 28, 2008.  When no action was noticed on VA's virtual network, he contacted his representative, who informed him that it was lost.  On October 1, 2008, he faxed the claim to Buffalo.

In a September 2009 written statement addressed to his congressman, the Veteran indicated that he filed his claim in April 2008.  He called the VA facility in Rome several times between July and October and was always told to call back in a few weeks.  In October 2008, he contacted the Buffalo RO to inquire about his claim.  He was told that they had no record of his claim.  Thereafter, he called the VA facility in Rome and asked them to fax the claim, which they did.

Based on a review of the record, the Board finds that the April 28, 2008, statement signed and dated at that time is the earliest date on which it is factually ascertainable that the increase in disability had occurred.  Subsequently, the claim was received by the RO on October 2, 2008, within one year of the April 28, 2008, statement.  The Board finds that the Veteran's written and oral statements asserting that the document was dated, signed, and submitted on April 28, 2008, are credible.  The grant of a separate 10 percent rating for radiculopathy of the right lower extremity is considered an increased rating associated with the Veteran's lumbar spine disability.

Therefore, the Board finds that an effective date of April 28, 2008, is warranted for both the 40 percent rating for residuals of a compressed fracture L-2 and a separate 10 percent rating for radiculopathy of the right lower extremity.  This is the date the Veteran has contended should be the effective date assigned to his claims, and there is no other evidence of record suggesting that the Veteran raised these claims prior to April 28, 2008.  This is a full grant of the benefit sought on appeal by the Veteran.


ORDER

An effective date of April 28, 2008, for a separate compensable rating for radiculopathy of the right lower extremity is granted, subject to the criteria applicable to the payment of monetary benefits.

An effective date of April 28, 2008,  for the assignment of a 40 percent rating for residuals of a compression fracture at L-2 is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the claims files reveals that further action by the originating agency on the claim for entitlement to service connection for right renal arteriovenous fistula, claimed as secondary to service-connected disabilities, is warranted.

The Veteran asserts in his April 2008 claim that his kidney disorder, for which he seeks service connection, is secondary to his lumbar spine disability.  Treatment for the Veteran's kidney was first shown in May 2006 private outpatient records, when the Veteran presented with a three-day history of right flank pain.  He underwent insertion of a right kidney stent that same month.  The diagnosis was right renal arteriovenous fistula.

In a December 2008 outpatient private record, the Veteran's physician indicated that the etiology of the renal arteriovenous fistula was uncertain.  Diagnostic considerations would include congenital or post-traumatic and acquired.  Given the spatial relationship to the compression fracture, it was possibly feasible that this was related to the development of the fistula.  However, it was speculative at best.  Further information regarding the in-service injury would be beneficial to further determine whether there was renal damage at that time.

In September 2010, the Veteran underwent a VA examination.  The diagnosis given was status post renal arteriovenous fistula.  The examiner, a nurse practitioner, indicated that she reviewed the claims file and service treatment records.  She opined that it was less likely than not that the renal arteriovenous fistula was related to the injury in service or the compression fracture or injury to the back.  She indicated that she consulted with the urology attending at the VA facility, who opined that if the Veteran's symptoms had manifested just after the injury, damage to the kidney causing the current condition could have been possible.  Since the symptoms began eleven years later in 2006, it was not likely related to the in-service injury.  While the Veteran's spine injury was well-documented in the service records, there was no evidence of symptomatology associated with the kidneys, which would have included hematuria, higher blood pressures, or kidney area pain and bruising.  The Veteran had no symptoms until 2006, when he described severe upper right abdominal pain, which was in a completely different area than the L2 back pain.  The Veteran stated that this was unlike his back pain.  While renal surgeries and biopsies can cause arteriovenous fistulas, the Veteran did not have renal surgery or biopsy until the surgery to correct this condition.

In a June 2012 opinion, the Veteran's private physician indicated that the Veteran provided a history of L2 fracture during service.  The arteriovenous fistula is at the level of the compression deformity of L2.  The possible etiologies of the arteriovenous fistula were speculative, with post-traumatic and acquired versus congenital being differential considerations.  Congenital arteriovenous fistulas of the kidney were quite rare and, given the history of trauma in this case, an acquired etiology related to the event is reasonably more plausible.

The Board finds that the opinions contained in the records are not adequate to serve as a basis for a decision on this appeal.  The December 2008 and June 2012 opinions from the Veteran's private physician are both speculative and cannot serve as a basis for granting the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).

While the VA examiner provides an opinion that is not equivocal or speculative, the Board finds that it is inadequate for other reasons.  The examiner indicated that she reviewed the claims file, including the Veteran's service treatment records.  She indicated that, if the Veteran had injured his kidneys when he fell and suffered a compression fracture, he would have experienced symptoms such as hematuria, kidney area pain or bruising, or higher blood pressures.  She implied that these symptoms were not present at the time of the Veteran's injury.

A review of the Veteran's service treatment records indicates that, while he suffered the injury in March 1994, he did not seek treatment for it until April 1994.  However, records dated from April 1994 until April 1995 consistently show that the Veteran complained of tenderness and pain on the right side of his back.  There was tenderness in the right portion of the back.  The examiner implies that the Veteran demonstrated no kidney area pain or bruising in service without explaining why these complaints of pain are only attributable to the back injury and cannot be related to the right kidney.

Furthermore, the September 2010 examiner's opinion is inadequate as to the question of secondary service connection as a result of aggravation.  A VA nexus opinion stating that a claimed disability was not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disability have been determined by the Court to be insufficient to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995) (en banc).  Aggravation must specifically be addressed by the examiner.  Id.  

Moreover, given the medical questions presented in this case, the Board believes that an opinion from an appropriate physician is required.

While this appeal is on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Syracuse VA Medical Center and the Rome VA Outpatient Clinic, as well as any other outstanding records pertinent to the Veteran's claim.

2.  The claims folder and a copy of any pertinent evidence in Virtual VA that is not already of record should be provided to and reviewed a physician with appropriate expertise.  Based upon a review of the Veteran's pertinent history, the examiner should opine as to whether there is a 50 percent or better probability that the Veteran's right renal arteriovenous fistula is etiologically related to his active service or was caused or aggravated by the Veteran's service-connected lumbar spine disability.

The physician is asked specifically to comment on the right-sided back pain documented during service and provide an opinion as to likelihood that the pain was a symptom associated with the Veteran's currently diagnosed kidney disorder.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claim on appeal.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


